UNITED STATES DISTRICT COURT
- MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION.
ANGELA GAIL ANDERSON,
v. | CASE No. 8:18-cv-2780-T-TGW

ANDREW SAUL,
Commissioner of Social Security,

 

ORDER

The plaintiff in this case seeks judicial review of the denial of
her claims for Social Security disability benefits and supplemental security
income payments.* Because the decision of the Commissioner of Social
Security is supported by substantial evidence and contains no reversible
error, the decision will be affirmed.

I.
The plaintiff, who was fifty-four years old at the time of the

administrative hearing and who has.an eighth-grade education, has worked

 

‘Andrew M. Saul became the Commissioner of Social Security on June 17, 2019, and
should be substituted as the defendant. See Fed. R. Civ. P. 25(d).

The parties have consented in this case to the exercise of jurisdiction by a United
States Magistrate Judge (Doc. 13).
primarily as a cook and housekeeper (Tr. 42). On December 9, 2015, the
plaintiff filed claims for Social Security disability benefits and supplemental
security income payments, alleging that she became disabled due to triple
bypass, high blood pressure, heart attack (four stents in heart), and two
bulging discs and pinched nerves in back (Tr. 66-67). The plaintiff alleged
she became disabled on January 1, 2008, but she later amended this date to
February 19, 2011, “due to a prior hearing decision in her case dated
February 18, 2011” (Doc. 17, p. 1). The claims were denied initially and
upon reconsideration.

The plaintiff then requested a de novo hearing before an
administrative law judge. The law judge found that the plaintiff had severe
impairments of “coronary artery disease status post heart attack with stent
placement and triple bypass with stent placement; hypertension;
degenerative disc disease cervical and lumbar spine; and obesity” (Tr. 18).
The law judge concluded that with these impairments the plaintiff was
restricted to a limited range of light work (Tr. 21). Specifically, the law
judge found the plaintiff (id.)

can frequently push or pull or operate foot controls

with both lower extremities. She can frequently
kneel, crouch, stoop, balance, and crawl, and can

2
frequently climb stairs and ramps. She can never

climb ladders, ropes and scaffolds, and can never

be exposed to unprotected heights and moving

mechanical parts. She can have occasional

exposure to fumes, noxious odors, dust, mists,

gases and poor ventilation. She can tolerate

occasional exposure to extreme cold and extreme

heat. She will be off task 10 percent of the

workday and would be absent from work for 1 day

per month. .

As a result, the plaintiff could not perform prior work.
However, based upon the testimony of a vocational expert, the law judge
determined that jobs existed in significant numbers in the national economy
that the plaintiff could perform, such as cashier, information clerk, and
hostess (Tr. 26). Accordingly, the law judge decided that the plaintiff was
not disabled. The Appeals Council let the decision of the law judge stand
as the final decision of the Commissioner (Tr. 1).

TL

In order to be entitled to Social Security disability benefits and
supplemental security income, a claimant must be unable “to engage in any
substantial gainful activity by reason of any medically determinable physical

or mental impairment which ... has lasted or can be expected to last for a

continuous period of not less than: 12 months.” 42 U.S.C. 423(d)(1)(A),
1382c(a)(3)(A). A “physical or mental impairment,” under the terms of the
Act, is one “that results from anatomical, physiological, or psychological
abnormalities which are demonstrable by medically acceptable clinical and
laboratory diagnostic techniques.” 42 U.S.C. 423(d)(3), 1382c(a)(3)(D).
In this case, the plaintiff must show that she became disabled before her
insured status expired on March 31, 2014, in order to receive disability
benefits. 42 U.S.C. 423(c)(1); Demandre v. Califano, 591 F.2d 1088, 1090
(5" Cir. 1979), -There is not a similar requirement with respect to the
plaintiff's claim for supplemental security income payments.

A determination by the Commissioner that a claimant is not
disabled must be upheld if it is supported by: substantial evidence. 42
U.S.C. 405(g). Substantial evidence is “such relevant evidence as a
reasonable mind might accept as adequate to support a conclusion.”
Richardson v. Perales, 402 U.S. 389, 401 (1971), quoting Consolidated
Edison Co. v. NLRB, 305 U.S. 197, 229 (1938). Under the substantial
evidence test, “findings of fact made by administrative agencies ... may be
reversed ... only when the record compels a reversal; the mere fact that the

record may support a contrary conclusion is not enough to justify a reversal
of the administrative findings.” Adefemi v. Ashcroft, 386 F.3d 1022, 1027
(11% Cir. 2004) (en banc). |

It is,. moreover, the function of the Commissioner, and not the
courts, to resolve conflicts in the evidence and to assess the credibility of the
witnesses. Grant v. Richardson, 445 F.2d 656 (5" Cir. 1971). Similarly,
it is the responsibility of the Commissioner to draw inferences from the
evidence, and those inferences are not to be overturned if they are supported
by substantial evidence. Celebrezze v. O’Brient, 323 F.2d 989, 990 (5"
Cir. 1963).

Therefore, in determining whether the Commissioner’s
decision is supported by substantial evidence, the court is not to reweigh the
evidence, but is limited to determining whether the record as a whole
contains sufficient evidence to permit a reasonable mind to conclude that the
claimant is not disabled. However, the court, in its review, must satisfy
itself that the proper legal standards were applied and legal fequirements
were met. Lamb v. Bowen, 847 F.2d 698, 701 (11" Cir. 1988).

Il.
The plaintiff raises two issues: ( 1) that the law judge erred in

not considering the opinions of Physicians Assistant (PA) A. Scoggins and

5
Family Nurse Practitioner (FNP) C. Dwares; and (2) that the law judge’s
credibility determination was not proper (Doc. 17, pp. 10, 12). Neither
contention has merit.

A. | The plaintiff first argues that the law judge erred in
failing to evaluate certain limitations stated by PA Scoggins and FNP
Dwares, who saw the plaintiff in prison. While the law judge did not
address those limitations in his decision, that approach does not constitute
reversible error for several reasons. Thus, those statements did not
constitute medical opinions under the operative regulations; they were
completely devoid of explanation; and they were like limitations stated by a
prison doctor that was considered by the law judge and discounted.

On March 3, 2015, PA Scoggins completed a Florida
Department of Corrections Health Slip/Pass that listed the following
restrictions: no pushing or pulling, no lifting greater than 5 pounds, and no
prolonged standing greater than 10 minutes (Tr. 524). PA Scoggins also
authorized use of a wedge pillow (id.). The restrictions and wedge pillow
were to be in effect from March 3, 2015 to March 3, 2016 (see id.).

On July 12, 2015, FNP Dwares completed a Florida Department

of Corrections Health Slip/Pass and a Physicians Order Sheet. It listed the
6
same restrictions—no pushing, pulling, or lifting greater than 5 pounds, and
no prolonged standing greater than 10 minutes—and authorized use of a
wedge pillow (see Tr. 523, 494) from July 12, 2015 to July 12, 2016.7

With respect to claims filed before March 27, 2017, as were the
plaintiff's, the regulations provide that neither PA Scoggins nor FNP Dwares
are “acceptable medical sources.” 20 C.F.R. 404.1502(a)(7):
416.903(a)(7). Consequently, their statements are not considered medical
opinions. 20 C.F.R. 404.1527(a)(1); 416.927(a)(1).

Moreover, neither Scoggins nor Dwares gave any explanation
or justification for their restrictions. Thus, even if their statements had been
medical opinions from acceptable medical sources, the law judge was
entitled to discount those statements as conclusory. Lewis v. Callahan, 125
F.3d 1436, 1440 (11" Cir. 1997). There was certainly nothing written on
the health slips by either Scoggins or Dwares that would cause the law judge

to give weight to the restrictions.

 

3The year on the second date is cut off, but presumably the restrictions were to
be in effect for one year. Notably, the end of the period would be substantially after the
plaintiff's prison sentence ended and she was released (Tr. 433).
7
This conclusion is confirmed by the fact that the law judge gave
little weight to an opinion by Dr. Rodriguez, a prison doctor, who included
similar restrictions (see Tr. 25).4 On February 10, 2015, Dr. Rodriguez
noted restrictions of no pushing, pulling, or lifting (Tr. 462). Regarding Dr.
Rodriguez’s opinion, the law judge stated (Tr. 25):

The undersigned gives little weight to this opinion

because it is not supported by the evidence of

record. For example, at the consultative

examination the claimant’s grip strength testing

showed that she could grip 40 pounds on the right

and 60 pounds on the left. (B4F-2). In

addition, the claimant had normal fine finger

movements and normal range of motion (B4F-2),

which is inconsistent with the limitation of no

pushing, pulling, or lifting.

The law judge provided a reasonable explanation for discounting the opinion
of a medical doctor. A fortiori, there is no reason to think that the law judge
would give any credit to the conclusory statements from individuals who
were not acceptable medical sources.

Notably, the plaintiff referred to Dr. Rodriguez’s opinion in her

closing statement at the hearing and in her request for review to the Appeals

Council (Tr. 64, 262). There was no mention of the restrictions by

 

*The record does not include Dr. Rodriguez’s first name.
8
Scoggins or Dwares. It seems disingenuous to not mention those
restrictions to the law judge, as well as the Appeals Council, and then
complain that the-law judge did not consider them. Seemingly, the plaintiff
did not think those statements were worth mentioning.

B. The second argument the plaintiff asserts is that the law
- Judge’s credibility determination was improper because sufficient objective
evidence existed to support the plaintiff's subjective statements about her
limitations (see Doc. 17, p. 14)” This argument also fails.

It is well-established that the responsibility for credibility
determinations is reposed in the Commissioner and his determination is
entitled to deference. Moore v. Barnhart, 405 F.3d 1208, 1212 (11" Cir.
2005). Consequently, to overturn the Commissioner’s credibility finding,
the plaintiff must demonstrate that the evidence compels the contrary
finding. Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11" Cir. 2004) (en
banc). The plaintiff s criticisms of the credibility finding do not amount to

such a showing.

 

>The plaintiff refers to this issue as a “credibility determination,” which is a term
of long-standing use. The new regulations, however, do not use the word “credibility.”
20 C.F.R. 404.1529, 416.929. For convenience, like the plaintiff, I will use the term
“credibility determination.”
9
At the hearing, the plaintiff testified that she stopped working
due to constant pain, has difficulty understanding big words, has pain from
her lower back down into her right leg, and has shooting pain from her neck
down into her shoulder blades due to arthritis (see Tr. 45-46). Further, the
plaintiff testified that the pain in her low back can render her immobile for
two to three days, and the pain results from sleeping the wrong way or sitting
or standing for too long (Tr. 46). The plaintiff stated that she can stand 20
to 30 minutes before she needs to sit down, and if she goes longer than that,
she will be in bed for two to three days or in the emergency room (Tr. 47)
The plaintiff said that she cannot walk one block without pain, and she would
not be able to work at a job that required standing or walking for six hours
(id.). She estimated that she would have to lie down three or four hours
during an eight-hour workday to relieve her back pain, and she cannot lift
anything heavier than a gallon of milk without pain (Tr. 48-49). She stated
that she still has chest pain from heart surgeries in 2007 and 2015 (Tr. 50).

Regarding his assessment of the plaintiff's alleged symptoms,
the law judge stated (Tr. 22):

After careful consideration of the evidence, the

undersigned finds that the claimant’s medically
determinable impairments could reasonably be

10
expected to cause the alleged symptoms; however,

the claimant’s statements concerning the intensity,

persistence and limiting effects of these symptoms

are not entirely consistent with the medical

evidence and other evidence in the record for the

reasons explained in this decision. Accordingly,

these statements have been found to affect the

claimant’s ability to work only to the extent they

can reasonably be accepted as consistent with the

objective medical and other evidence.

This analysis is consistent with the criteria set out in the regulations. 20
C.F.R. 464.1529, 416.929.

The law judge thoroughly discusséd the medical and opinion
evidence in his decision (see Tr. 22-25). He ultimately found that “the
totality of the evidence fails to support limitations beyond those set forth in
the residual functional capacity [RFC]” (Tr. 25). The law judge explained
that the RFC “is supported by medical records from treating sources,
examination and evaluation reports from consulting doctors, and opinions
from non-examining state agency medical consultants” (id.).

In her memorandum, the plaintiff lists pieces of medical

evidence that purportedly support her subjective statements about her back

and heart conditions. The plaintiff asserts that,the “objective evidence in

1]
this case was very supportive of [the plaintiffs] statements about her
limitations” (Doc. 17, p. 14).

This assertion misses the point. At this stage, the issue is not
whether there is evidence that would lead the law judge to find the plaintiff
disabled. He obviously did not think so, and it was his decision to make.
Rather, as indicated, to prevail the plaintiff has to show the evidence was so
strong that it compelled the law judge to find the plaintiff was disabled.

The law judge, although not finding the plaintiff disabled, did
acknowledge that she had severe impairments of coronary artery disease
status post heart attack with stent placement; triple bypass with stent
placement; hypertension; degenerative disc disease cervical and lumbar
spine; and obesity (Tr. 18). Accordingly, he limited the plaintiff to light work
with a number of functional limitations (Tr. 21). Thus, the law judge
credited the plaintiff's subjective complaints to a large extent. He simply did
not accept that they were disabling.

Regarding her back, the plaintiff cites to emergency department
records from Winter Haven Hospital (see Tr. 359, 341). However, most
recently, the plaintiff on August 29, 2017, went to the hospital complaining

of chest pain (Tr. 586). Those records state that the plaintiff “had bypass

12
surgery in 2015 since then she has been doing well. Hasn’t had any workup
since 2015 since her surgery, hasn’t had any recent symptoms ... [and]
denies any exertional dyspnea” (id.). With respect to musculoskeletal
symptoms, the records state: “No back pain, no muscle pain” (id.).

The opinions of consultative examiner Anand K. Rao, M.D.,
support the law judge’s evaluation of the plaintiff's subjective statements.
After examining the plaintiff, Dr. Rao stated that the plaintiff

gives a history of chronic low back pain and also

has recent triple bypass surgery. Because of

these problems, she cannot do significant physical

work at this time however her back pain is not very

severe. She can do a moderate amount of work.

She has no other significant disability.

(Tr. 303). While Dr. Rao’s opinion could have been clearer, the law judge
could reasonably construe Dr. Rao’s opinion to mean that the plaintiff should
be limited to light work. In this respect, the law judge stated that “Dr. Rao
noted the claimant had a normal gait, she was able to heel to toe normally,
and she was able to get up from the chair and onto the exam table easily”

(Tr. 23; see also Tr. 24 (claimant had normal finger movements and full

motion strength in all her extremities)).

13
Further, the RFC already includes limitations designed to
accommodate the plaintiff's degenerative disc disease. The law judge
explained that the RFC “accounts for the. [plaintiffs] degenerative disc
disease by limiting her to work at the light exertional level with frequent
pushing, pulling or operating of foot controls” (Tr. 24). The RFC further
limits the plaintiff “to frequent kneeling, crouching, stooping, balancing,
crawling and climbing of ramps and stairs” (id.). Finally, the RFC does not
allow the plaintiff to “climb ladders, ropes, or scaffolds or be exposed to
unprotected heights and moving mechanical parts” (id.).

The plaintiff also mentions medical evidence related to her
coronary artery disease. Specifically, the plaintiff cites results from
diagnostic imaging of her chest performed on August 29, 2017, which
suggested ischemia (see Tr. 590). However, as already set forth, supra, p.
13, the records from that visit undermine the plaintiffs claim of disability.

Just as he did with the plaintiff's back condition, the law judge
also included appropriate limitations in the RFC to account for the plaintiff's
coronary artery disease and hypertension. The law judge limited the

plaintiff to work at the light exertional level with no climbing ladders, ropes,

14
or scaffolds, and only occasional exposure to fumes, noxious odors, dust,
mists, gases and poor ventilation (Tr. 24).

In sum, the law judge adequately explained why he concluded
that the plaintiff's extreme limitations were not consistent with the evidence
of record. Since a reasonable mind could have reached that conclusion, that
is sufficient under the substantial evidence test. Moreover, he explained
why the functional limitations in the RFC accommodated the plaintiff's
conditions to the extent he found her subjective complaints credible.

For these reasons, the plaintiff's challenges to the law judge’s
treatment of PA Scoggins’ and FNP Dwares’ statements and to the law
judge’s credibility determination are mnvsiline.

It is, therefore, upon consideration,

ORDERED:

That the decision of the Commissioner of Social Security is
AFFIRMED. The Clerk shall enter judgment in accordance with this
Order and CLOSE this case.

PK
DONE and ORDERED at Tampa, Florida, this “G day of March, 2020.

THOMAS G. WILSON
UNITED STATES MAGISTRATE JUDGE

 

[3
